FILED
                            NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10314

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00077-RLH

  v.
                                                 MEMORANDUM *
PABLO GONZALEZ-MORA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Pablo Gonzalez-Mora appeals from the district court’s judgment and

challenges the 135-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute methamphetamine, in violation of 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), (b)(1)(A)(viii). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

       Gonzalez-Mora contends that his sentence is substantively unreasonable

because mitigating factors, including his disadvantaged youth, justified a variance.

The district court did not abuse its discretion in imposing Gonzalez-Mora’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). In light of the totality

of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the low-end

Guidelines sentence is substantively reasonable. See id.; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                         12-10314